          Case 2:18-cv-00030-JCM-BNW Document 261 Filed 08/09/19 Page 1 of 3



1    ALDEN F. ABBOTT
     General Counsel
2    GREGORY A. ASHE
     JASON D. SCHALL
3    Federal Trade Commission
     600 Pennsylvania Avenue NW
4    Washington, DC 20580
     Telephone: 202-326-3719 (Ashe)
5    Telephone: 202-326-2251 (Schall)
     Facsimile: 202-326-3768
6    Email: gashe@ftc.gov, jschall@ftc.gov

7    NICHOLAS A. TRUTANICH
     United States Attorney
8    BLAINE T. WELSH
     Assistant United States Attorney
9    Nevada Bar No. 4790
     501 Las Vegas Blvd. South, Suite 1100
10   Las Vegas, Nevada 89101
     Phone: (702) 388-6336
11   Facsimile: (702) 388-6787

12   Attorneys for Plaintiff

13
                                UNITED STATES DISTRICT COURT
14                                   DISTRICT OF NEVADA
      FEDERAL TRADE COMMISSION,
15                                                            Case No. 2:18-cv-00030-JCM-BNW
              Plaintiff,
16                                                            STIPULATION AND ORDER
              v.                                              REGARDING FILING
17                                                            SCHEDULE
      CONSUMER DEFENSE, LLC, et al.,
18
              Defendants.
19

20          The FTC and Defendants, by and through their undersigned counsel, hereby stipulate and

21   agree as follows:

22      1. Deposition of FTC’s Expert. The FTC identified the following dates during which its

23          expert would be available for deposition: July 24, July 26, July 29, July 31, August 1,
                                                     1
24
      Case 2:18-cv-00030-JCM-BNW Document 261 Filed 08/09/19 Page 2 of 3



1       August 2, August 8, August 12, August 13, August 14, August 15, August 16, August 20,

2       August 22, and August 23. Defendants responded that they would not be available to

3       take a deposition until September 5. Despite the availability of the FTC’s expert on

4       earlier dates, the parties agree that Defendants will take the deposition of the FTC’s

5       expert William Violette on September 5, 2019.

6    2. Summary Judgment Briefing Schedule. Defendants shall file any opposition to the

7       FTC’s Motion for Summary Judgment (ECF No. 255) on or before September 20, 2019.

8    3. Pursuant to Local Rule 7-2(b), the FTC shall file any reply brief in support of its Motion

9       for Summary Judgment (ECF No. 255) on or before fourteen days after Defendants file

10      any opposition brief.

11   4. This agreement shall be without prejudice to any party.

12
        IT IS SO ORDERED.
13

14                                            ____________________________________
                                              BRENDA N. WEKSLER
15                                            UNITED STATES MAGISTRATE JUDGE

16             August 14, 2019
        DATED:______________________
17

18

19

20

21

22

23
                                                 2
24
          Case 2:18-cv-00030-JCM-BNW Document 261 Filed 08/09/19 Page 3 of 3



1       IT IS SO STIPULATED.

2
      /s/ Gregory A. Ashe                                  /s/D. Brian Boggess (with permission)
3    GREGORY A. ASHE                                      D. BRIAN BOGGESS
     JASON D. SCHALL                                      Nevada Bar No. 4537
4    Federal Trade Commission                             Boggess Law Group
     600 Pennsylvania Ave, N.W., CC-10232                 7495 W. Azure Drive, Suite 211
5    Washington, DC 20580                                 Las Vegas, NV 89130
     Telephone: 202-326-3719 (Ashe)                       Telephone: 385-248-5700
6    Telephone: 202-326-2251 (Schall)                     Facsimile: 855-675-2674
     Facsimile: 202-326-3768                              Email: bboggess@boggesslawgroup.com
7    Email: gashe@ftc.gov, jschall@ftc.gov
                                                          Attorney for Defendants
8    NICHOLAS A. TRUTANICH
     United States Attorney
9    BLAINE T. WELSH
     Assistant United States Attorney
10   Nevada Bar No. 4790
     501 Las Vegas Blvd. South, Suite 1100
11   Las Vegas, Nevada 89101
     Telephone: (702) 388-6336
12   Facsimile: (702) 388-6787

13   Attorneys for Plaintiff
     FEDERAL TRADE COMMISSION
14

15                                    CERTIFICATE OF SERVICE

16   The undersigned hereby certifies that on August 9, 2019, a true and correct copy of

17   STIPULATION AND ORDER REGARDING FILING SCHEDULE was filed electronically

18   with the United States District Court for the District of Nevada using the CM/ECF system, which

19   sent notification to all parties of interest participating in the CM/ECF system.

20
                                                   /s/Gregory A. Ashe_____________________
21                                                 Attorney for Plaintiff Federal Trade Commission

22

23
                                                      3
24
